COURT OF APPEALS OF VIRGINIA


 Present: Judges Benton, Annunziata and Humphreys
 Argued at Richmond, Virginia


 ELLIOTT NATHANIEL MILES
                                             MEMORANDUM OPINION * BY
 v.    Record No. 0074-01-2                JUDGE ROSEMARIE ANNUNZIATA
                                                  APRIL 30, 2002
 COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                      James B. Wilkinson, Judge

            C. David Whaley (Anthony G. Spencer;
            Morchower, Luxton & Whaley, on brief), for
            appellant.

            Richard B. Smith, Senior Assistant Attorney
            General (Randolph A. Beales, Attorney
            General, on brief), for appellee.


      A jury convicted Elliott Nathaniel Miles of possessing a

firearm by a felon, in violation of Code § 18.2-308.2(A), and

sentenced him to five years in prison.     Miles seeks to have the

indictment dismissed or to be re-sentenced.     For the reasons that

follow, we affirm.

                              Background

      On appeal, we view the evidence in the light most favorable

to the Commonwealth, the party prevailing below, and grant to that

evidence all reasonable inferences that may be drawn.     Ortega v.

Commonwealth, 31 Va. App. 779, 786, 525 S.E.2d 623, 627 (2000)


      * Pursuant to Code § 17.1-413, this opinion is not
 designated for publication.
(citations omitted).    So viewed, the record in this case

establishes that deputies of the Richmond City Sheriff's Office

arrested Miles on May 6, 2000 for trespassing at 6531 Midlothian

Turnpike in the City of Richmond.    In a search incident to his

arrest, the deputies discovered a loaded and operable revolver

in Miles' front waistband; the gun was covered by his shirt.       At

trial, the Commonwealth introduced a certified copy of an order

entered on November 1, 1996, in the Circuit Court of the City

of Richmond, convicting Miles of unlawful wounding.

     In a motion made prior to jury selection, defense counsel

argued that the indictment in the case was fatally defective on

the ground that it did not specify the prior felony that formed

the basis of the grand jury's indictment.    Defense counsel

stated that Miles had been previously convicted of both

possession of cocaine with intent to distribute and unlawful

wounding.    Depending on the felony proved, counsel argued, Miles

faced different sentencing outcomes. 1   Defendant had not moved

for a bill of particulars.


     1
         Code § 18.2-308.2(A) provides, in pertinent part:

            [A]ny person who violates this section . . .
            and was previously convicted of a violent
            felony as defined in § 17.1-805 . . . shall be
            sentenced to a minimum, mandatory term of
            imprisonment of five years. Any person who
            violates this section . . . and who was
            previously convicted of any other felony
            . . . shall be sentenced to a minimum,
            mandatory term of imprisonment of two years.



                                 - 2 -
     The trial court found that the indictment was not fatally

defective, stating, inter alia, that the defect, if any, could be

cured by a bill of particulars.    The trial judge ultimately opined

that the grand jury had to have based its indictment on both prior

felonies and denied the defense motion to dismiss the indictment.

     At trial, the Commonwealth limited its proof of Miles' status

as a felon to his prior conviction for unlawful wounding.

Accordingly, the court instructed the jury to convict Miles if it

found that the evidence proved beyond a reasonable doubt that

Miles possessed a firearm and had been convicted of a felony, "to

wit: unlawful wounding."   Defense counsel objected to the

instruction on the ground that the indictment did not designate

unlawful wounding as Miles' prior felony.   The trial court

overruled the objection and, after deliberations, the jury

convicted Miles and sentenced him to five years confinement.

                              Analysis

     On appeal, Miles contends that his conviction should be

reversed on the ground that: (1) the evidence at trial varied from

the grand jury evidence regarding the specific prior crime

alleged; and (2) the trial court erred in instructing the jury

that Miles' prior conviction for unlawful wounding was an element

of the offense.   Miles also argues, in the alternative, that the

matter should be remanded for re-sentencing and that the jury be

permitted to consider his non-violent felony as the predicate.

For the reasons that follow, we affirm.


                                  - 3 -
     Miles' claim that the evidence relied upon by the grand jury

to indict him fatally varied from the evidence presented at trial

is procedurally barred.    He did not present this claim to the

trial court.   Rule 5A:18. 2   In addition, he failed to file a bill

of particulars.    See Mueller v. Commonwealth, 15 Va. App. 649,

652-53, 426 S.E.2d 339, 341 (1993) (declining to address

appellant's contention that he was indicted for a different crime

from which he was convicted because he did not file a bill of

particulars to clarify the indictment).

     Furthermore, we find no error in the trial court's

instruction to the jury that "an element of the offense was that

the defendant has been convicted of a felony, 'to wit: unlawful

wounding.'"    Proof of conviction for "some" felony is required for

a conviction for possession of a firearm by a convicted felon.

Code § 18.2-308.2(A).   This element may be established by proof of

"any one of the [defendant's] prior convictions . . . ."     Essex v.

Commonwealth, 18 Va. App. 168, 172, 442 S.E.2d 707, 710 (1994).

In this case, the Commonwealth presented evidence of Miles'




     2
       Miles contends that his claim is preserved by his argument
at trial that the indictment was defective because it did not
specify his prior conviction. However, that argument is directed
at the validity of his indictment rather than the validity of his
conviction, which he claims on appeal. Therefore, we do not
consider the merits of his claim on appeal. See Collado v.
Commonwealth, 33 Va. App. 356, 367, 533 S.E.2d 625, 631 (2000)
("Rule 5A:18 requires that objections to a trial court's action or
ruling be made with specificity in order to preserve an issue for
appeal.").

                                  - 4 -
conviction for unlawful wounding.   Therefore, the instruction

conformed to the proof at trial and was properly granted.

     For the foregoing reasons, the decision of the trial court is

affirmed.

                                                            Affirmed.




                               - 5 -